DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/29/2022 has been entered.
 
Status of Claims
Claims 1-6, 8-13, and 15-22 are pending per Applicant’s 06/29/2022 submission to the Office.  Claims 1, 10, and 17  are amended. Claims 7 and 14 were previously cancelled. 

Response to Arguments
Applicant’s arguments with respect to drawing objection of the previous Office action have been fully considered and are persuasive.  The drawing objection has been withdrawn. 
Applicant's arguments filed with respect to the 35 USC 101 rejection of the previous Office action have been fully considered but they are not persuasive. Applicant argues:
The elements recited in the various independent claims are directed to much more complex processes performed by computing system that amounts to significantly more than mere mathematical concepts, mental process and insignificant extra-solution activity. Remarks p. 13
Respectfully, the Office disagrees with Applicant’s position.  This argument amount to a general allegation that the claims define a patentable eligible subject matter without specifically stating why the claims do not fall within the identified abstract buckets.  The rejection of the previous Office action is maintained as updated below.
Applicant has amended claims 1, 10, 17 to make clear that the second model is trained based on historical supplier-specific evaluations, historical supplier-specific MRPs, and historical supplier-specific TAM percentages.  These amendments clarify how the claimed results, e.g. the supplier-specific TAM percentages, along with other features, are used to further improve the method during the next time that the models are used.  Remarks p. 13
Respectfully, the Office disagrees with Applicant’s position.  Applicant is not making the first or second machine learning models better.  Applicant is simply using know information in the model, i.e. historical information or business features.  The claimed models are not improved because the system does not retrain or tune the model based on the identified/determined solutions (feedback loop).  A machine learning model that has already been trained and used it to make a decision, is simply an exercise of complex mathematical and not statutory.  However, if the results of the decision are fed back to the model to make it smarter and allow it to make better decisions in the future, then the system itself is improved and it is statutory.
The claimed invention does not integrate the abstract idea by applying it, relying on it, or using the abstract idea in a manner that imposes a meaningful limit on it.  In the claims Applicant simply makes identification and determinations (independent claims) without applying or relying on the abstract idea.   The claims also do not impose any meaningful limitations on the abstract idea.
For the reasons given above the rejection of the previous Office action is maintain as updated below.
Even if the claims are directed to one or more abstract ideas, such improvements help integrate the abstract idea into a practical application and provide meaningful limitations of the features used to train the first and second models. Remarks p. 13.
Respectfully, the features associated with claimed machine learning features are found to be the abstract idea.  The claims do not recite additional elements that when considered individually or as part of the ordered combination are found to be a practical application of or significantly more than the identified abstract idea.
For the reasons given above the rejection of the previous Office action is maintain as updated below.

Response to Amendment
Applicant’s amendments to the independent claims are sufficient to overcome the 35 USC112(b) rejection of the previous Office action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6, 8-13, and 15-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (i.e. organizing human activity, mathematical concepts, and  mental processes) without practical application or significantly more when the elements are considered individually and as an ordered combination. 
Step 1: Is the claimed invention to a process, machine, manufacture or composition of matter? 
Yes, the claims fall within at least one of the four categories of patent eligible subject. Claims 1-6, 8, 9 and 21 are to a method (process), claims 10-13, 15, 16, and 22 are to a system (machine) and claims 17-20 are to computer program product (manufacture).
Step 2A, prong 1:  Does the claim recite an abstract idea, law or nature, or natural phenomenon?
Yes, the claims are found to recite an abstract idea.  Specifically the abstract ideas of organizing human activity, mathematical concepts, and  mental processes. 
Where certain methods of organizing human activity include fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) (see MPEP § 2106.04(a)(2), subsection II).
Where mathematical concepts are mathematical relationships, mathematical formulas or equations, mathematical calculations (see MPEP § 2106.04(a)(2), subsection I).
Where mental processes relates to concepts performed in the human mind (including an observation, evaluation, judgment, opinion) (see MPEP § 2106.04(a)(2), subsection III).
Claim 1 (as a representative claim) recites the following, where the limitations found to contain elements of the abstract idea are in bold italics:
1. A method comprising: 
receiving, by a computing system, a Material Requisition Plan (MRP) identifying a product to be procured by a manufacturer; 
selecting, by the computing system, a list of suppliers of the product based on the MRP; 
identifying, by the computing system, a pre-defined number of top-ranked suppliers from the list of suppliers based on evaluation of each supplier in the list using a first machine learning (ML) model, wherein the first model is trained based on a plurality of business features; and
determining, by the computer system, a supplier-specific Total Available Material (TAM) percentage for the MRP for each of the top-ranked suppliers using a second ML model, wherein the second model is trained based on historical supplier-specific evaluations, historical supplier-specific MPRs and historical supplier-specific TAM percentages.    

The claims are to supplier selection and determining the supplier’s total available inventory (material) falls in to all the Court’s articulated abstract categories buckets.
The crux of the invention is to identifying suppliers for a product based on their ranking and determining their inventory (total available material).  The claim is directed to commercial interactions between a company and supplier – a business relationship.  Claims directed to commercial interaction such as the one claimed fall in to the abstract category of certain methods of organizing human activity.
The claims use a machine learning model to determine a pre-defined number of top-ranked suppliers  and supplier-specific total available material percentage for a materials requisition plan from the suppliers.  The claimed invention applies trained model to known data to return the desired results. This is found to simply be an exercise in complex math, which is an abstract idea, because the results are not used to further improve the method for the next time the model is used.
Finally, the claims are directed to the identification of a pre-defined number of top-ranked suppliers  and supplier-specific total available material percentage for a material requisition plan for each of the top-ranked suppliers is akin to the type of judgement a user can do in their mind or with the aid of a machine.  Similar using a machine learning module is akin to the type of evaluation a user may do with aid of a machine.  Where the Office finds that using a machine learning module is just the process of an exercise in complex math to aid in the decision making process – similar to what a human could do with the aid of a machine such as a calculator.
Step 2A, prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?
No, the claimed invention does not recite additional elements that integrate the abstract idea into a practical application.  Where a practical application is described as integrating the abstract idea by applying it, relying on it, or using the abstract idea in a manner that imposes a meaningful limit on it such that the claim is more than a drafting effort designed to monopolize it, see October 2019: Subject Matter Eligibility at p. 11.
The identified judicial exception is not integrated into a practical application. In particular, the claims recites the additional limitations see non-bold-italicized elements above.  The receiving step is interpreted to be insignificant pre-solution activity of data gathering.   
Where 2106.05(g) MPEP states, “term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and post-solution activity. An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent. An example of post-solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report of fraudulent transactions, which is recited in a claim to a computer programmed to analyze and manipulate information about credit card transactions in order to detect whether the transactions were fraudulent.”
The computer system is found to be general-purpose in nature, see instant spec. [8] and [61].  The computer system is well-understood, routine, conventional in the art.  The computer system components do not provide practical application to the identified abstract idea. 
Where 2106.05(d)(I)(2) of the MPEP states, “A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018). However, this does not mean that a prior art search is necessary to resolve this inquiry. Instead, examiners should rely on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine, conventional activity in the relevant field when making the required determination. For example, in many instances, the specification of the application may indicate that additional elements are well-known or conventional. See, e.g., Intellectual Ventures v. Symantec, 838 F.3d at 1317; 120 USPQ2d at 1359 ("The written description is particularly useful in determining what is well-known or conventional"); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) (relying on specification’s description of additional elements as "well-known", "common" and "conventional"); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 614, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (Specification described additional elements as "either performing basic computer functions such as sending and receiving data, or performing functions ‘known’ in the art.").”
Step 2B: Does the claim recite additional elements that amount to significantly more than the abstract idea?
No, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As stated above, the additional steps are found to be insignificant extra solution activity.  The claimed elements when considered individually or in the ordered combination are not found to be sufficiently more than the identified abstract idea. Again as stated above the claimed computer system is found to be general-purpose in nature, see instant spec. [8] and [61]; thus is not significantly more than the abstract idea
These limitations do NOT offer an improvement to another technology or technical field; improvements to the functioning of the computer itself; apply the judicial exception with, or by use of, a particular machine; effect a transformation or reduction of a particular article to a different state or thing; add a specific limitation other than what is well-understood, routine and conventional in the field, or add unconventional steps that confine the claim to a particular useful application; or other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.  Therefore these additional limitations when considered individually or in combination do not provide an inventive concept that can transform the abstract idea into patent eligible subject matter.
The other independent claims recite similar limitations and are rejected for the same reasoning given above.  
The dependent claims do not further limit the claimed invention in such a way as to direct the claimed invention to statutory subject matter.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bharti et al (US 2018/0114167) teaches system, method and program product for evaluating energy suppliers from a set of energy suppliers to meet demand for a distribution grid. A system is disclosed that includes: a bid volatility index (BVI) calculator that determines a BVI for each supplier for an offer; a profiling system that profiles each supplier with a set of predictor variables; a ranking system that determines a winning bid probability of each supplier based on the predictor variables; a modeling system that refines the winning bid probability based on changes to at least one predictor variable; and a scoring system that determines a confidence score for each supplier, wherein the confidence score indicates a confidence level that the supplier can meet the offer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOLASHADE ANDERSON whose telephone number is (571)270-3331. The examiner can normally be reached Monday to Friday 10:00 A.M. to 3:00 P.M. CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FOLASHADE ANDERSON/Primary Examiner, Art Unit 3623